SANDERLIN, Judge.
Appellant challenges his twelve-year sentence for false imprisonment with a weapon. The trial court departed from the presumptive guidelines range of four and one-half to five and one-half years. We reverse.
The trial court’s written reasons for departure were psychological trauma to the victim and insufficiency of the guidelines sentence. After reviewing the record, we conclude that the psychological trauma suffered by the victim in this case was not extraordinary or unusual in the context of the offense of false imprisonment with a weapon. See Casteel v. State, 498 So.2d 1249 (Fla.1986); Sarria v. State, 501 So.2d 737 (Fla. 3d DCA 1987); Parsons v. State, 491 So.2d 1247 (Fla. 2d DCA 1986). Further, insufficiency of the guidelines sentence, as the state concedes, is not a clear and convincing reason for departure. See Williams v. State, 492 So.2d 1308 (Fla.1986).
Because neither of the trial court’s reasons for departure is valid, we reverse appellant’s sentence and remand for resen-tencing within the guidelines. Because of our disposition, we need not address appellant’s remaining point on appeal.
*40Reversed and remanded for resentenc-ing.
FRANK, A.C.J., and THREADGILL, J., concur.